Citation Nr: 9912250	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Evaluation of service-connected left great toe disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to May 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
following a June 1994 decision by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, among other things, awarded service connection 
for a left great toe osteotomy and fusion with bone graft.  A 
10 percent rating was assigned effective from May 3, 1994.

The Board notes that the veteran and his representative 
argued at an August 1995 hearing that the veteran's August 
1994 notice of disagreement (NOD) was intended to be a NOD to 
all issues denied by the RO in its June 1994 decision - 
including service connection for a heart disorder and service 
connection for a right foot disability.  However, the Board's 
review of the August 1994 NOD reveals that the veteran 
limited his appeal to the issue of evaluation of his service-
connected disability.  He said, "I disagree with your 
decision[.]  I feel my evaluation should be much higher."  
Additionally, no statement of the case (SOC) was ever issued 
by the RO as to these other issues.  38 C.F.R. § 20.200 
(1998) (an appeal to the Board requires a NOD and, after a 
statement of the case is issued, a substantive appeal).  
Nevertheless, in April 1996, the RO denied an application to 
reopen a claim of service connection for a right foot 
disability as well as claims of service connection for a 
psychiatric disorder and residuals of a donor site scar at 
the ileum.  In November 1996, the veteran's representative 
filed a NOD.  Accordingly, these issues are returned to the 
RO for the issuance of a SOC and any other development deemed 
appropriate by the RO.



FINDING OF FACT

The veteran's left foot disability is manifested by reduced 
range of motion, an inability to stand on his toes, a limp, 
shortening of the first toe, a non-symptomatic surgical scar, 
and pain.


CONCLUSION OF LAW

A rating greater than 10 percent for left great toe osteotomy 
and fusion with bone graft is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 4.118 
(Diagnostic Code 5284) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected left toe disability is manifested by 
symptomatology that warrants the assignment of a higher 
disability evaluation.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
However, when an unlisted condition is encountered, it will 
be permissible to rate on the basis of a closely related 
disease or injury in which not only the function affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service medical records (which included reports from Bayley 
Seton Hospital) beginning in September 1992 show that the 
veteran complained of foot pain.  The preliminarily diagnosis 
was bilateral hallux valgus discomfort.  Thereafter, the 
records show that he continued to complain of left foot 
and/or toe pain (sometimes with swelling, reduced range of 
motion, and/or loss of sensation).  Surgery on the left great 
toe was performed in December 1992 and March 1993--left great 
toe osteotomy and fusion with bone grafting from the ileum.  
April 1993 x-rays revealed mild osteoporosis of the left foot 
but no significant changes since previous x-rays and no 
evidence of bone destruction to suggest osteomyelitis.  
Additionally, there was no evidence of endosteal or 
periosteal callus formation.  The medical records also show 
that the veteran re-injured his left great toe in October 
1993.  On the occasion of his separation examination, in 
November 1993, an examiner reported that the fifth toe was 
underneath the fourth and the first four toes had reduced 
range of motion.  Additionally, the left great toe had a 
post-operative scar with a hard nodule and decreased 
sensation.

The veteran also filed private treatment records from Dr. 
Satish Kashyap, dated from February 1994 to June 1995.  These 
records show complaints, diagnoses, and/or treatment for left 
foot pain starting in February 1994.  Specifically, in 
February 1994, the veteran complained of a 11/2-year history of 
both left foot pain and an inability to move his first four 
toes.  On examination, the first toe was shortened, extremely 
tender, and no active flexion or extension was seen.  The 
veteran did not allow passive range of motion studies.  April 
1994 x-rays show status post osteotomy of the first toe.  A 
July 1994 record shows complaints of left foot calluses.  An 
August 1994 record shows continued complaints of left foot 
pain, and an examination disclosed swelling and tenderness of 
the first toe.  A January 1995 record notes that a November 
1994 bone scan showed increased activity.  Moreover, no 
active range of motion was seen and passive range of motion 
was 15 degrees of flexion and 15 degrees of extension.  

At a May 1994 VA examination, the veteran complained of left 
foot pain in cold weather as well as his being unable to run.  
On examination, he could not stand on his toes; he squatted 
very poorly, walked on the outside of the foot, and walked 
with a limp.  Additionally, the examiner observed that the 
left great toe was shortened and had a surgical scar.  
Moreover, the veteran had a plantar wart under the head of 
the fourth metatarsal.  X-rays revealed osteotomy of the mid-
portion of the first digit with fusion of the proximal 
interphalangeal joint of the great toe.

The veteran also filed a November 1994 report of a bone scan 
performed by Brooklyn Medical Imaging Center.  This report 
shows increased activity in the left great toe, either 
degenerative/traumatic in nature or due to osteomyelitis. 

The veteran testified at a personal hearing at the RO in 
August 1995.  He said that he underwent two operations on his 
left first toe during his military service because of a skin 
infection on his left foot.  Following his operations, he was 
told that, to help the foot return to normal, he should soak 
it in warm water and massage it.  However, it had not as yet 
returned to normal.  Moreover, since the second operation, he 
experienced reduced range of motion in all the other toes of 
his left foot.  He said that his adverse left foot 
symptomatology included cramping in the instep approximately 
twice a week, heavy calluses on the bottom of his foot which 
re-appeared weekly despite his cutting them away, plantar 
wart formation, and complete loss in range of motion of his 
toes.  The veteran claimed that he had had the foregoing loss 
in range of motion since December 1992.  Lastly, the veteran 
testified that his left foot disability caused him to walk 
with a limp, made it impossible for him to walk or stand for 
extended periods of time, ruined his career as a cook because 
he could not stand on his feet to perform his job, and caused 
him to wear out the soles of his shoes on the outside rim.

VA treatment records, dated from September 1996 to October 
1996, show the veteran's complaints of left first toe pain 
and left heel pain, as well as his having a history of a bone 
graft.  Specifically, an October 23, 1996, examination 
revealed pain to palpation in the area from the first toe to 
his heel, reduced range of motion in the first toe, and pain 
causing reduce plantar flexion in his ankle.  X-rays revealed 
cystic changes and a bone spur.  The veteran was treated with 
anti-pain and anti-inflammatory medication, a soft cast, and 
crutches.  An October 31, 1996, examination report shows the 
veteran's complaint of left heel pain as well as his having 
limited range of motion of his first toe.

Historically, the veteran has been service connected for left 
great toe osteotomy and fusion with bone graft which was 
found to be 10 percent disabling under Diagnostic Code 5284 
(other foot injuries).  See RO decision entered in June 1994.  
Considering potentially applicable rating criteria, he will 
only be entitled to a higher evaluation if he has disability 
tantamount to unilateral claw foot (pes cavus) with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (the criteria for a 20 
percent evaluation under Diagnostic Code 5278); or moderately 
severe malunion or nonunion of tarsal or metatarsal bones 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5283); or moderately severe foot injury (the criteria 
for a 20 percent evaluation under Diagnostic Code 5284).  
38 C.F.R. § 4.71a (1998).

Turning to the merits of the case, the Board first considers 
the potential applicability of Diagnostic Code 5278 
(unilateral claw foot).  At neither the November 1993 
separation examination, the examinations by Dr. Kashyap 
(February 1994, July 1994, and January 1995), the May 1994 VA 
examination, nor the October 1996 examinations, did the 
veteran have all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  
Admittedly, the separation examiner reported reduced range of 
motion in toes 1 through 4, and the veteran has since 
reported loss of any motion in his toes, but there is no 
indication that his toes tend toward dorsiflexion.  The May 
1994 VA examiner observed that the veteran could not stand on 
his toes, that he squatted very poorly, walked on the outside 
of the foot with a limp, and had a shortened first toe.  
Moreover, October 1996 VA treatment records show that he had 
pain to palpation in the area from the first toe to his heel, 
and reduced range of motion in the first toe, with pain that 
caused reduced plantar flexion.  However, the record on 
appeal contains no suggestion that he experienced  limitation 
of ankle dorsiflexion to a right angle and the other problems 
which would call for the assignment of a higher rating under 
criteria such as those used to rate pes cavus.  

Malunion of, or nonunion of tarsal or metatarsal bones to a 
moderately severe degree would warrant a rating higher than 
10 percent.  Diagnostic Code 5283.  However, the record on 
appeal is devoid of any evidence of such a problem.  See, 
e.g., March 17, 1993, March 31, 1993, April 1993, April 1994, 
January 1995, May 1994, and October 1996 left foot x-rays.  

Criteria for rating foot injuries allow for a 20 percent 
rating when there is a "moderately severe" disability.  See 
Diagnostic Code 5284.  The term "moderately severe" is not 
defined by regulation.  However, as reported above, the 
overall regulatory scheme relating to the feet and toes 
contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See Diagnostic Code 5278 (1998) (no more than 10 
percent is warranted even if the great toe is dorsiflexed).  
A 20 percent rating may also be assigned when there is 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  See Diagnostic Code 5283.  However, as 
already noted, the record does not indicate that the 
veteran's disability approximates such degrees of debility.  

The veteran has testified that he has cramping in the instep 
approximately twice a week, heavy calluses on the bottom of 
his foot which re-appear despite weekly cutting, plantar wart 
formation, and complete loss in range of motion of his toes.  
His November 1993 separation examination revealed that the 
fifth toe was underneath the fourth and the first four toes 
had reduced range of motion.  Additionally, the left great 
toe had a post-operative scar with a hard nodule and 
decreased sensation.  However, when examined in May 1994, 
although he was unable to walk on his toes, the only adverse 
symptoms were that the left great toe was shortened, and he 
had a surgical scar and a plantar wart under the head of the 
fourth metatarsal.  The examination did not reveal problems 
of the type contemplated for higher ratings under similar 
diagnostic codes.  Therefore, the Board finds that, while the 
term "moderately severe" is not defined by regulation, when 
compared with other comparable ratings for the feet, this 
term must be understood to require more than the type of 
problems experienced by the veteran.  As suggested by the 
reference to Diagnostic Code 5278 above, even dorsiflexion of 
the great toe warrants no more than a 10 percent rating.  See 
Diagnostic Code 5278.  Consequently, where, as here, the 
veteran's left great toe disability causes no more disabling 
symptoms than described above, a higher rating is not 
warranted under Diagnostic Code 5284.  See also 38 C.F.R. § 
4.14 (1998).

Next, the Board notes that when the RO originally granted 
service connection for the veteran's left foot disability, it 
characterized his service-connected disability as including 
"post-operative" residuals.  See RO decision entered in 
June 1994.  Moreover, controlling laws and regulations 
provide that, when the record reflects that the veteran has 
multiple problems, it is possible for a veteran to have 
"separate and distinct manifestations" from the same 
injury, permitting different disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  Therefore, the Board next looks at the 
question of whether the veteran is entitled to a separate 
compensable rating for separate residuals.

Diagnostic Codes 7803, 7804, and 7805 (38 C.F.R. § 4.118 
(1998)) provide a compensable evaluations for scars (other 
than burn scars or disfiguring scars of the head, face, or 
neck) that are poorly nourished, with repeated ulceration; or 
are tender and painful on objective demonstration; or that 
produce limitation of function to a compensable degree of the 
body part which they affect.  38 C.F.R. § 4.118 (1998).  
However, the November 1993 separation examination only 
reported a post-operative scar with a hard nodule and 
decreased sensation.  More recently, the May 1994 VA examiner 
reported no adverse symptoms arising from the veteran's post-
operative scar.  In short, on neither examination was there 
an objective indication of both pain and tenderness due to 
the scarring.  Moreover, a review of the record on appeal 
fails to disclose any other medical evidence showing adverse 
symptomatology due to the post-operative scar.  Therefore, 
because his post-operative scar is not compensably disabling, 
a separate compensable rating is not warranted under the 
Diagnostic Code 7803 or Diagnostic Code 7804.  Moreover, 
because Diagnostic Code 7805 would compensate the veteran for 
the same losses for which he is already being compensated 
under Diagnostic Code 5284, a separate compensable rating can 
not be awarded because it would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (1998).

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessments.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  However, the Board finds 
that, based on the existing record, the 10 percent rating 
currently assigned pursuant to Diagnostic Code 5284 takes 
into account his complaints of pain and compensates him for 
it.  38 C.F.R. § 3.655 (1998) (The Board notes that it is 
compelled to rate the current severity of his service-
connected left foot disability based on the existing record 
because the veteran failed to report for two VA 
examinations.)  In conclusion, a higher schedular rating is 
not warranted because, for the reasons already enunciated, a 
preponderance of the evidence is against the claim.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

Based on the argument made at the veteran's August 1995 
personal hearing (i.e., his career as a cook was ruined by 
his left toe disability) the Board has given consideration to 
the potential application of 38 C.F.R. § 3.321(b)(1) (1998).  
Although the veteran has described his toe as being so bad 
that lost a job as a cook, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1998).  The current 
evidence of record does not demonstrate that his foot 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Evaluation greater than 10 percent for left great toe 
osteotomy and fusion with bone graft is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

